DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 31 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 28 and 36 of copending Application No. 16/488,044 (hereinafter ‘044; claims dated 07/02/2020) in view of Hoier (US Publication 2008/0271620), and further in view of Dahlgren (US Patent 3,664,261). 
With respect to claim 31, application ‘044 teaches a sheet-fed printing press adapted to carry out printing on individual sheet-like substrates (claim 28, line 1) for the production of security documents (claim 28, lines 1-2), the printing press comprising:
a printing unit configured to print on at least a first side of the substrate (claim 28, lines 2-3), and comprising: 
an in-line casting device adapted to apply a layer of material acting as an optical medium directly on a portion of the second side of the substrate and to replicate and form a micro-optical structure in the optical medium (claim 28, lines 4-7); and 
at least one drying/curing unit configured to dry or cure the layer of material acting as the optical medium following replication of the micro-optical structure in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate (claim 36);
a first printing group (“first printing group”, claim 28) comprising a printing cylinder, the first printing group being adapted to print at least one printed pattern directly (claim 28, lines 8-10);
wherein the first side of the substrate is (inherently) opposite the second side of the substrate.
However, application ‘044 is silent regarding the printing press comprising a substrate feeding device configured to feed a substrate to be treated; a delivery unit configured to receive the substrate; the in-line casting device being located in a conveying path for the substrate between the feeding device and the delivery unit; the printing unit being located in the conveying path for the substrate between the feeding device and the delivery unit, wherein the first printing group is a collect printing group configured to collect at least two imprints before printing the at least two imprints onto the substrate. 
Hoier teaches a printing press comprising a substrate feeding device (feeding station) configured to feed a substrate to be treated ([0037]), a delivery unit (delivery piles) configured to  receive the substrate ([0037]), the printing unit being located in a conveying path for the substrate between the feeding device and the delivery unit ([0037]), wherein the first printing group (2) is a collect printing group configured to collect at least two imprints (from printing plates 5) before printing the at least two imprints onto the substrate ([0035]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the sheet feeding device, delivery unit, and the printing module as taught by Hoier to the printing press of application ‘044 to complete the printing press to automatically process a plurality of sheets without the need of manual feeding.  Thus, the combination of application ‘044 and Hoier would teach the in-line casting device (lines 4-7; ‘044) being located in a conveying path for the substrate between the feeding device and the delivery unit ([0037]; Hoier). 
Furthermore, application ‘044, as combined with Hoier, is silent regarding wherein the printing press is configured so that a transfer of the substrate between the in-line casting device 
Dahlgren teaches a printing press wherein the transfer of the sheets is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers (col. 1, lines 38-63).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the grippers as taught by Dahlgren on each cylinder of application ‘044, as combined with Hoier, to properly convey the sheet as originally intended (col. 1, lines 38-68; Dahlgren).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31-41, 44-46, 48-52, and 54-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hoier et al. (US Publication 2008/0271620; hereinafter Hoier) in view of Schaede (US Publication 2016/0200088) and further in view of DeMoore et al. (US Publication 2014/0096694; hereinafter DeMoore).
With regards to claim 31, Hoier teaches a sheet-fed printing press adapted to carry out printing on individual sheet-like substrates (FIG. 1; abstract) for the production of security documents ([0001]), the printing press comprising: 
a substrate feeding device (feeding station) configured to feed a substrate to be treated ([0037]); 
(delivery piles) configured to receive the substrate ([0037]); and
a printing unit (including 2, 10, 20) configured to print on at least a first side of the substrate, the printing unit being located in a conveying path for the substrate between the feeding device and the delivery unit ([0037]) and comprising: 
a first printing group (including 10, FIG. 1) comprising a printing cylinder (10), wherein the first printing group (including 10) is a collect printing group configured to collect at least two imprints (from plate cylinders 15; FIG. 1) before printing the at least two imprints onto the substrate ([0036]);
wherein the first side of the substrate is opposite the second side of the substrate (first side and opposing side of security paper, [0031]).
However, Hoier is silent regarding the printing press comprising an in-line casting device adapted to apply a layer of material acting as an optical medium directly on a portion of the second side of the substrate and to replicate and form a micro-optical structure in the optical medium, the in-line casting device being located in a conveying path for the substrate between the feeding device and the delivery unit; and wherein the first printing group being adapted to print at least one printed pattern directly on the first side of the substrate in register with the micro-optical structure.
Schaede teaches a printing press comprising a substrate (1, 5) comprising a substrate material (5), an in-line casting device (50, 55, 13, 14, and 17-19; FIG. 3) adapted to apply (via 14) a layer of material (transparent polymer material 2, [0025]) acting as an optical medium directly on a portion of the second side (II) of the substrate material (the substrate and the laminated film 5 combined is considered as the substrate material of the claimed invention) and to replicate and form a micro-optical structure (L; FIG. 2D) in the optical medium (FIG. 2D and 3; [0024-0026]), the in-line casting device being located in a conveying path for the substrate between the feeding device (upstream of 55 in FIG. 3 where the sheet is being fed) and the delivery unit (downstream of 17 as in FIG. 3).
(50, 55, 13, 14, and 17-19) to the printing press of Hoier (i.e. upstream of printing units of Hoier) to form additional security features (abstract; Schaede), which would be beneficial to the banknotes of Hoier ([0001]; Hoier).  Thus, the combination of Hoier, as combined with Schaede, would teach wherein the first printing group (10; Hoier) being adapted to print at least one printed pattern directly on the first side of the substrate in register with the micro-optical structure (it is noted that since the printing cylinder of Hoier can print on the entirety of the first or second side of the substrate, the printing cylinder of Hoier would be capable of printing an image that is in register with the micro-optical structure formed by Schaede).
Furthermore, Hoier, as combined with Schaede, is silent regarding at least one drying/curing unit configured to dry or cure the layer of material acting as the optical medium following replication of the micro-optical structure in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate; and wherein the printing press is configured so that a transfer of the substrates between the in-line casting device and the printing unit is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers.
DeMoore teaches at least one drying/ curing unit (radiation source at T1, [0081]) configured to dry or cure the layer of material ([0061, 0081]; FIG. 2A), the at least one drying/curing unit being located to dry or cure the layer of material from the second side of the substrate (the printed sheet having the material is turned upside down as it transfer from one cylinder to the next; [0081]; FIG. 2A); and wherein the printing press is configured so that a transfer of the substrates between the cylinders is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers ([0081, 0085]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to further combine the at least one drying/curing unit located downstream (UV-radiation source at T1, [0081]; DeMoore) configured to dry or cure the layer of material ([0061, 0081]; FIG. 2A; DeMoore) acting as the optical medium following replication of the micro-optical structure (at 17 of Schaede) in the layer of material acting as the optical medium, the at least one drying/curing unit being located to dry or cure the layer of material acting as the optical medium from the second side of the substrate (the printed sheet having the material is turned upside down as it transfer from one cylinder to the next; [0081]; FIG. 2A); and wherein the printing press is configured so that a transfer of the substrates between the in-line casting device (including 17 of Schaede) and the printing unit (2, 10, and 20; Hoier) is carried out exclusively from cylinder to cylinder via cooperating cylinder grippers ([0081, 0085]; DeMoore).
With regards to claim 32, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 31, wherein the first printing group (including 10) is designed to enable or carry out indirect printing (via offset) and comprises more than one plate cylinder (15) configured to cooperate with the printing cylinder and more than one associated inking apparatus (13; [0036]).
With regards to claim 33, Hoier, as combined with Schaede and DeMoore, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (50, 55, 13, 14, and 17-19) comprises at least one application unit (14) configured to apply at least a part of the layer of material acting as the optical medium ([0025]).
With regards to claim 34, Hoier, as combined with Schaede and DeMoore, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 33, wherein a screen-printing unit ([0024]) is configured to act as an application unit (14) for applying at least a part of the layer of material acting as the optical medium.
With regards to claim 35, Hoier, as combined with Schaede and DeMoore, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (50, 55, 13, 14, and 17-19)comprises at least one embossing cylinder (17) configured to act as carrier supporting a replicating medium (17a) designed to replicate and form the micro-optical structure in the layer of material act as the optical medium ([0025-0027]) and/or acting as a conveying cylinder carrying and/or supporting the substrate over an angle range.
With regards to claim 36, Hoier, as combined with Schaede and DeMoore, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 35, wherein the in-line casting device (50, 55, 13, 14, and 17-19) further comprises at least one pressure cylinder (18) or roller configured to cooperate with the at least one embossing cylinder to press the substrate against the replicating medium ([0026]; FIG. 3).
With regards to claim 37, Hoier, as combined with Schaede and DeMoore, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 36, wherein the at least one embossing cylinder (17) is located in the conveying path of the substrate immediately after an application unit (14; FIG. 3).
With regards to claim 38, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 31, wherein the first printing group (including 10) comprises one or more plate cylinders (15) and one or more associated inking apparatuses (13) designed to enable or carry out offset printing ([0036]) and/or comprises one or more plate cylinders and one or more associated inking apparatuses designed to enable or carry out indirect relief printing.
With regards to claim 39, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 31, wherein the printing cylinder (10) of the first printing group is configured to act as a collecting cylinder to collect ink patterns from a plurality of associated plate cylinders (15) and transfer the resulting ([0036]) in register with the micro-optical structure (it is noted that since the printing cylinder of Hoier can print on the entirety of the first or second side of the substrate, the printing cylinder of Hoier would be capable of printing an image that is in register with the micro-optical structure formed by Schaede).
With regards to claim 40, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 31, wherein the printing unit comprises a second printing group (20) in the substrate path configured to cooperate with the first printing group (10; FIG. 1) in order to build a common nip as a double-sided printing group for a simultaneous recto-verso printing of the substrate ([0036]).
With regards to claim 41, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 40, wherein the second printing group (including 20) is designed as a collect printing group configured to collect at least two imprints (from plate cylinders 25) before being printed onto the substrate and wherein the second printing group (20) comprises at least one cylinder (20) configured to act as collecting cylinder to collect ink patterns from a plurality of associated plate cylinders (25) and transfer a resulting pattern of inks onto the respective side of the substrate ([0036]) in register with the micro-optical structure and/or with the printing carried out by the first printing group (FIG. 1, [0036-0037]).
With regards to claim 44, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 31, wherein the printing press comprises a third printing group (including 2; FIG. 1) in the substrate path configured to print the substrate on one side ([0033-0035]).
With regards to claim 45, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 31, wherein (L; Schaede; FIG. 2D) is configured to be replicated by the in-line casting device (14; Schaede) upstream of a location where the printed pattern is printed by the first printing group (17; Schaede) of the printing unit (FIG.3 of Schaede and 10, 20 of Hoier).
With regards to claim 46, Hoier, as combined with Schaede and DeMoore, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (50, 55, 13, 14, and 17-19)is adapted to apply the  layer of material acting as the  optical medium on the  portion of the second side of the substrate (FIG. 2D) and to replicate and form the  micro-optical structure in the layer of material acting as the  optical medium by firstly applying the material acting as the  optical medium onto the substrate on the second side and downstream being brought into contact with the embossing tool (17) to form an micro-optical structure ([0025-0026]; Schaede).
With regards to claim 48, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 31, wherein the security documents are banknotes ([0001]).
With regards to claim 49, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 39, wherein the ink patterns collected by the collecting cylinder are of different colours ([0036]).
With regards to claim 50, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 39, wherein the printing cylinder of the first printing group (including 10) is configured to transfer the resulting multicolour pattern of inks onto the side of the substrate which is opposite to the sides of the substrate where the micro-optical structure is replicated ([0036]).
With regards to claim 51, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 41, wherein the ink patterns collected by the collecting cylinder are of different colours ([0036]).
With regards to claim 52, Hoier, as combined with Schaede and DeMoore, teaches the printing press according to claim 31, wherein the at least one drying/curing unit is a UV-curing unit ([0081]; DeMoore).
With regards to claim 54, Hoier, as combined with Schaede and DeMoore, teaches (citations to Hoier unless specified otherwise) the printing press according to claim 44, wherein the third printing group (including 2) in the substrate path is configured to print the substrate on the first side of the substrate (with features 50, 55, 13, 14, and 17-19 of Schaede provided upstream of 2 of Hoier, the substrate would have the micro-optical structure facing downward as seen in FIG. 1 of Hoier, which is opposite the side of the to be printed side by printing unit 2).
With regards to claim 55, Hoier, as combined with Schaede and DeMoore, teaches the printing press according to claim 31, wherein the drying/curing unit (UV-radiation unit of DeMoore) is configured to dry or cure the layer of material ([0081]; DeMoore) acting as the optical medium as the substrate is being transferred between the in-line casting device and the printing unit (see combination as presented above).
With regards to claim 56, Hoier, as combined with Schaede and DeMoore, teaches the printing press according to claim 55, wherein the drying/curing unit (UV-radiation unit of DeMoore) is located downstream of the casting device (radiation unit located after a respective application unit; [0081]; DeMoore).
With regards to claim 57, Hoier, as combined with Schaede and DeMoore, teaches the printing press according to claim 31, further comprising a transfer mechanism (10, roller in which the UV-radiation unit is directed toward; [0081]; DeMoore) configured to transfer the substrate from the in-line casting device to the printing unit, the transfer mechanism comprising a first transfer cylinder (10; FIG. 2A; DeMoore) downstream of the casting device (17; Schaede) and a second transfer cylinder (11; FIG. 2A; DeMoore) immediately downstream of the first transfer cylinder (FIG. 2A; DeMoore), each of the first and second transfer cylinders comprising grippers ([0081]; DeMoore), and wherein the second transfer cylinder is located upstream of the printing cylinder ([0081], the cylinders are located between printing units and thus, upstream of the subsequent printing unit; DeMoore).
With regards to claim 58, Hoier, as combined with Schaede and DeMoore, teaches the printing press according to claim 31, wherein the printing press comprises a transfer cylinder (10; DeMoore) between the in-line casting device (17; Schaede) and the printing unit (including 2, 10, 20; Hoier), and wherein the drying/curing unit is positioned to dry/cure the layer of material acting as the optical medium when the substrate is being carried by the transfer cylinder ([0081]; DeMoore).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Hoier et al. (US Publication 2008/0271620; hereinafter Hoier) in view of Schaede (US Publication 2016/0200088) and DeMoore et al. (US Publication 2014/0096694; hereinafter DeMoore), and further in view of Lundvall (US Publication 2015/0360453).
With regards to claim 47, Hoier, as combined with Schaede and DeMoore, teaches (citations to Schaede unless specified otherwise) the printing press according to claim 31, wherein the in-line casting device (features 50, 55, 13, 14, and 17-19; Schaede) is adapted to apply (via 14) the layer of material acting (transparent polymer material 2, [0025]) as the optical medium on the portion of the second side of the substrate and to replicate and form the micro-optical structure (L, FIG. 2D) in the layer of material acting as the optical medium (FIG. 2D and 3) 
However, Hoier, as modified by Schaede and DeMoore, is silent regarding by firstly applying the material acting as the optical medium directly onto a circumferential surface of the embossing tool in an angular segment not yet being covered by the substrate to be applied with the material.
Lundvall teaches forming micro-optical structure by firstly applying the material (curable compound 12) acting as optical medium directly onto a circumferential surface of the embossing (20) in an angular segment not yet being covered by the substrate to be applied with the material ([0032], FIG. 4).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to relocate the casting device (14, Schaede) of Hoier, as modified by Schaede and DeMoore, with reasonable expectation of forming microfeatures on the substrate surface ([0032]; Lundvall).

Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Hoier et al. (US Publication 2008/0271620; hereinafter Hoier) in view of Schaede (US Publication 2016/0200088) and DeMoore et al. (US Publication 2014/0096694; hereinafter DeMoore), and further in view of Houjou (US Publication 2011/0205282).
With regards to claim 53, Hoier, as modified by Schaede and DeMoore, teaches the printing press according to claim 52.  However, Hoier, as modified by Schaede and DeMoore, is silent regarding wherein the UV-curing unit is a UV-LED curing unit.
Houjou teaches UV-curing unit (88) wherein the UV-curing unit is a UV-LED curing unit ([0137]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to replace one known type of UV-curing unit as taught by Hoier, as modified by Schaede and DeMoore, with another type of UV-curing unit as taught by Houjou because they are considered art-recognized equivalence ([0137; Houjou).


Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG X.L. NGUYEN whose telephone number is (571)272-1585.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID GRAY can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 






/QXN/Examiner, Art Unit 2853                                                                                                                                                                                                        

/JENNIFER BAHLS/Primary Examiner, Art Unit 2853